DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        JUSTIN D. TRAXINGER,
                              Appellant,

                                     v.

                         ASHLEY ANN GARCIA,
                              Appellee.

                               No. 4D18-2817

                            [January 31, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2016-DR-
012010-XXXX-MB.

    Abigail Beebe of The Law Office of Abigail Beebe, P.A., West Palm Beach,
for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.